Citation Nr: 1744445	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of the Veteran's disability rating for residuals of a right ankle ligament tear from 40 percent to 20 percent effective February 1, 2016, was proper.

2.  Whether the reduction of the Veteran's disability rating for residuals of a left ankle sprain from 40 percent to 20 percent effective February 1, 2016, was proper.

3.  Entitlement to an increased rating for residuals of a right ankle ligament tear.

4.  Entitlement to an increased rating for residuals of a left ankle sprain.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from November 1961 to May 1962. He had additional service with the U.S. Marine Corps Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2013 and November 2015 decisions of the Nashville, Tennessee, Regional Office (RO).

The Board notes that the Veteran perfected an appeal as to the issue of entitlement to a TDIU only. However, the RO certified to the Board the five issues on the preceding page and, therefore, the Board will consider them all on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

At February and July 2012 VA examinations, the examiner determined that the Veteran had ankylosis in both ankles; at January 2013, October 2013, and May 2015 examinations, the examiner determined that the Veteran did not have ankylosis in his ankles. In order to determine the proper rating for the Veteran's ankle disorders, remand is necessary to obtain imaging and a medical opinion as to whether the Veteran has, or ever had, ankylosis.

In December 2015, the Veteran's private physician wrote that the Veteran had been treated for chronic ankle pain and was being referred to orthopedic surgery for further evaluation. Remand is also necessary to attempt to obtain treatment records from the Veteran's private physician and any orthopedic surgery records. Relevant VA treatment records should also be associated with the file.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his left and right ankle disorders that is not already in VA's possession. Specifically request authorization to obtain:

*treatment records from Dr. D. Cox.

*treatment records from the orthopedic surgery department to which the Veteran was referred.

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for ankle problems.

3.  Schedule the Veteran for a VA examination, including magnetic resonance imaging (MRI) testing, to obtain an opinion as to the nature of his left and right ankle disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran currently has ankylosis in either his left or right ankle.

b.  whether the Veteran had left or right ankle ankylosis at any point since September 2011.

c.  If the Veteran does not currently have ankylosis, provide a complete ankle examination, including range of motion testing.

The examiner's attention is drawn to the following:

*VA examination reports and opinions dated February 2012, July 2012, August 2012, January 2013, February 2013, October 2013, and May 2015. 

*February 2014 VA treatment record stating that the Veteran had bilateral ankle pain, edema, and that the right ankle had a mild restriction in the range of motion and mild swelling laterally. VBMS Entry 11/12/2015, p. 157.

*December 2015 letter from Dr. D. Cox stating that the Veteran had chronic ankle pain and was being referred to orthopedic surgery.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




